ICJ_056_FisheriesJurisdiction_DEU_ISL_1973-02-02_JUD_01_PO_03_EN.txt. DISSENTING OPINION OF JUDGE PADILLA NERVO

T cannot concur in the Judgment of the Court in the present proceed-
ings. .

I am unable to agree with the manner and reasoning through which
the Court easily disposed of and rejected the objections and arguments
raised against its jurisdiction to deal with the merits of the Application.

The Court might give the impression by the development of too
dogmatic and formalistic assertions that its main concern has been the
search for juridical foundations to justify a previously admitted premise
of somewhat axiomatic character.

That of course is not the case, but, in my view, the objections raised
have not been answered convincingly.

The formulation of general principles and the invocation of a settled
practice of the Court regarding certain issues in former decisions, do not
necessarily solve the problem in a case like the present one, which has
exceptional characteristics and very special features, and where juris-
diction and merits are interdependent from several points of view.

All these circumstances were in fact apparent in the Fisheries Juris-
diction case, Interim Protection, Order of 17 August 1972. The views I
then expressed are still valid now.

In the present proceedings a judgment is given regarding a State which
denies its consent to jurisdiction of the Court, which is not a party to
such proceedings, and whose rights as a sovereign State are placed in
jeopardy.

The claim of the Republic of Iceland to extend its fisheries jurisdiction
to a zone of 50 nautical miles around Iceland, has not been proved to be
contrary to international law.

The Court relies mainly as a source of its jurisdiction on the Exchange
of Notes of 19 July 1961, an agreement which the Republic of Iceland
contends has fully achieved its purpose and object, and the provisions
of which it considers no longer to be applicable and, consequently,
terminated.

The Minister for Foreign Affairs of Iceland sent to the Registrar on
27 June 1972 a letter regarding the filing on 5 June 1972 of an Application
by the Government of the Federal Republic of Germany, instituting
proceedings against Iceland.

36
82 FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

With that letter were sent several documents dealing with the back-
ground and termination of the agreement of 19 July 1961, and ‘with
the changed circumstances resulting from the ever-increasing exploitation
of the fishery resources in the seas surrounding Iceland”.

The letter refers to the dispute with the Federal Republic who opposed
the 12-mile fishery limit established by the Icelandic Government in
1958, and to the 1961 Exchange of Notes.

Iceland states that “the 1961 Exchange of Notes took place under
extremely difficult circumstances”.

Paragraph 5 of the Application by the Federal Republic instituting
proceedings refers to—

*... incidents involving, on the one hand, Icelandic coastguard
vessels and, on the other hand, British fishing vessels and fisheries
protection vessels of the Royal Navy of the United Kingdom”.

It appears from the above-quoted statements, that such circumstances
were not the most appropriate to negotiate and conclude the 1961
Agreement. The Foreign Minister of Iceland further indicates:

“The agreement by which that dispute was settled, and conse-
quently the possibility of such recourse to the Court (to which the
Government of Iceland was consistently opposed as far as concerns
disputes over the extent of its exclusive fisheries jurisdiction), was
not of a permanent nature. In particular, an undertaking for judicial
settlement cannot be considered to be of a permanent nature. There
is nothing in that situation, or in any general rule of contemporary
international law, to justify any other view.

After the termination of the agreement recorded in the Exchange
of Notes of 1961, there was on 5 June 1972 no basis under the
Statute for the Court to exercise jurisdiction in the case to which
the Government of the Federal Republic refers.

The Government of Iceland, considering that the vital interests
of the people of Iceland are involved, respectfully informs the Court
that it is not willing to confer jurisdiction on the Court in any case
involving the extent of the fishery limits of Iceland, and specifically
in the case sought to be instituted by the Government of the Federal
Republic of Germany on 5 June 1972.”

The Exchange of Notes on which the Application founds the juris-
diction of the Court, dated 19 July 1961, makes reference to the Resolu-
tion of the Parliament of Iceland of 5 May 1959, which declared that a
recognition of the rights of Iceland to fisheries limits extending to the
whole continental shelf “should be sought”.

In the Note of 19 July 1961 it is stated that: “The Icelandic Govern-

37
83 FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

ment shall continue to work for the implementation of the Althing
Resolution of 5 May 1959 regarding the extension of the fishery juris-
diction of Iceland . . .” (italics added).

The claim of Iceland that its continental shelf must be considered to be
a part of the country itself, has support in the Convention on this subject,
done at Geneva on 29 April 1958.

This Court, in its Judgment of 20 February 1969, stated:

“... the most fundamental of all the rules of law relating to the
continental shelf, enshrined in Article 2 of the 1958 Geneva Conven-
tion, .. . namely that the rights of the coastal State in respect of the
area of continental shelf that constitutes a natural prolongation of
its land territory into and under the sea exist ipso facto and ab initio,
by virtue of its sovereignty over the land, and as an extension of it
in an exercise of sovereign rights for the purpose of exploring the
seabed and exploiting its natural resources. In short, there is here
an inherent right. In order to exercise it, no special legal process has
to be gone through, nor have any special legal acts to be performed.
Its existence can be declared (and many States have done this) but
does not need to be constituted. Furthermore the right does not
depend on its being exercised. To echo the language of the Geneva
Convention, it is ‘exclusive’ in the sense that if the coastal State
does not choose to explore or exploit the areas of shelf appertaining
to it, that is its own affair, but no one else may do so without its
express consent.” (J.C.J. Reports 1969, p. 22, para. 19.)

The Government of Iceland in its information and documents sent
to the Court, has given well-founded reasons and explanations of its
sovereign right to extend its fisheries jurisdiction to the entire continental
shelf area.

The coastal fisheries in Iceland have always been the foundation of the
country’s economy.

The coastal fisheries are the conditio sine qua non for the Icelandic
economy; without them the country would not have been habitable.

Iceland rests on a platform or continental shelf whose outlines follow
those of the country itself. In these shallow underwater terraces, ideal
conditions are found for spawning areas and nursery grounds upon
whose preservation and utilization the livelihood of the nation depends.
It is increasingly being recognized that coastal fisheries are based on
the special conditions prevailing in the coastal areas which provide the
necessary environment for the fishstocks. This environment is an integral
part of the natural resources of the coastal State.

The continental shelf is really the platform of the country and must be
considered to be a part of the country itself.

38
84 FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

The vital interests of the Icelandic people are therefore at stake. They
must be protected.

The priority position of the coastal State has then always been recog-
nized through the system of fishery limits. In the past these limits have
to a great extent not been established with any regard to the interests
of the coastal State. They owe their origin rather to the preponderant
influence of distant water fishery nations, who wished to fish as close as
possible to the shores of other nations, frequently destroying one area
and then proceeding to another.

In a system of progressive development of international law the
question of fishery limits has to be reconsidered in terms of the protection
and utilization of coastal resources regardless of other considerations
which apply to the extent of the territorial sea. The international com-
munity has increasingly recognized that the coastal fishery resources
are to be considered as a part of the natural resources of the coastal
State. The special situation of countries who are overwhelmingly de-
pendent on coastal fisheries, was generally recognized at both Geneva
Conferences in 1958 and 1960. Since then this view has found frequent
expression both in the legislation of various countries and in important
political statements. The course of events is decidedly progressing in
this direction.

Reiterating the considerations which led the Government of Iceland
to issue new regulations relating to exclusive fisheries jurisdiction in the
continental shelf area, it stated the following:

“In the aide-mémoire of 31 August 1971 it was intimated that
‘in order to strengthen the measures of protection essential to
safeguard the vital interests of the Icelandic People in the seas sur-
rounding its coasts, the Government of Iceland now finds it essential
to extend further the zone of exclusive fisheries jurisdiction around
its coasts to include the areas of sea covering the continental shelf”.
It was further stated that in the opinion of the Icelandic Govern-
ment, the object and purpose of the provisions in the 1961 Exchange
of Notes for recourse to judicial settlement in certain eventualities
have been fully achieved. The Government of Iceland, therefore,
considers the provisions of the Notes exchanged no longer to be
applicable and consequently terminated.” (Government of Iceland’s
aide-mémoire of 24 February 1972, Annex H to Application of the
Federal Republic).

“In the period of ten years which has elapsed, the Government
of the Federal Republic enjoyed the benefit of the Icelandic Govern-
ment’s policy to the effect that further extension of the limits of
exclusive fisheries jurisdiction would be placed in abeyance for a
reasonable and equitable period. Continuation of that policy by the
Icelandic Government, in the light of intervening scientific and

39
85 FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

economic evolution (including the ever greater threat of increased
diversion of highly developed fishing effort to the Icelandic area)
has become excessively onerous and unacceptable, and is harmful
to the maintenance of the resources of the sea on which the livelihood
of the Icelandic people depends.” (Italics added.) (Government of
Iceland’s aide-mémoire of 31 August 1971, Annex D to Application
of the Federal Republic.)

Not only Iceland but many coastal States in all regions of the world
know by experience the harmful effects of the ever greater threat of
highly developed fishing effort near their shores, by foreign fishing
fleets equipped—like the modern trawlers of the Federal Republic of
Germany—with sophisticated technical gear. Technical progress in this
field implies a change of circumstances which may fundamentally change
the former situation.

In the Exchange of Notes of 19 July 1961, the agreement already
envisaged the prospect that the Republic of Iceland would extend the
fisheries jurisdiction beyond the 12-mile limit.

If it is contrary to international law to envisage such extension, the
United Kingdom. and the Federal Republic of Germany would not
have accepted the inclusion of such statement in the formal Exchange
of Notes.

There is in such Exchange of Notes an implicit recognition of the right
of Iceland to extend its fisheries jurisdiction.

The Federal Republic of Germany, in view of its recognition of the
exceptional importance of coastal fisheries to the Icelandic economy,
accepted the proposals put forward by the Government of Iceland, among
them, the proposal contained in paragraph 5, which states that “the
Government of Iceland shall continue to work for the implementation
of the Althing Resolution of 5 May 1959, regarding the extension of the
fishery jurisdiction of Iceland” (italics added), which declares that a
recognition of its rights to the whole continental shelf should be sought,
as provided in the Law concerning the Scientific Conservation of the
Continental Shelf Fisheries of 1948.

The Federal Republic did not object to the existence of such rights;
it accepted the proposal which contained as counterpart or consideration
the obligation of Iceland to give six months’ notice of any such extension.

If a dispute did arise in respect of such extension, it would not affect
the previous implicit recognition of Iceland’s right to extend its fisheries
jurisdiction.

The most essential asset of coastal States is to be found in the living
resources of the sea covering their continental shelf and in the fishing
zone contiguous to their territorial sea.

The progressive development of international law entails the recogni-

40
86 FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

tion of the concept of the patrimonial sea, which extends from the
territorial waters to a distance fixed by the coastal State concerned,
in exercise of its sovereign rights, for the purpose of protecting the
resources on which its economic development and the livelihood of its
people depends.

This concept is not a new one. It has found expression in declarations
by many governments proclaiming as their international maritime policy,
their sovereignty and exclusive fisheries jurisdiction over the sea con-
tiguous to their shores.

There are nine States which have adopted a distance of 200 nautical
miles from their shores as their exclusive fisheries jurisdiction. Some
of them have enacted and enforced regulations to that effect since 20 years
ago, when the “Santiago Declaration” was signed by the Governments
of Chile, Ecuador and Peru in August 1952.

The text of the Notes dated 19 July 1961 is susceptible of different
interpretations as regards its duration, its purpose, and the obligations
it contains.

The compromissory clause cannot be said to be of a permanent nature,
or one binding Iceland for ever to freeze its fisheries jurisdiction to the
12-mile limit.

If the object and purpose of the provision to recourse to judicial
settlement has been fully achieved and validly terminated, there would
be no basis in that provision for the jurisdiction of the Court—and that
is in my opinion the case. _

There are many valid argüments and reasons in favour of the Icelandic
thesis to the effect that the Exchange of Notes has lapsed.

Since the Exchange of Notes was negotiated, a fundamental change of
circumstances has taken place, and new customary international rules
and norms have emerged and developed, permitting coastal States to
claim fisheries jurisdiction over the waters covering their continental
shelves.

At the present time (and since the two Conferences on the Law of
the Sea took place) it has been a universal understanding that any coastal
State has the right to extend to a distance of 12 miles its territorial
waters. Many States have adopted that limit, including the Federal
Republic of Germany. Iceland could not be legally bound to pay the price
or quid pro quo for the recognition of its own right. But it is more im-
portant that with respect to exclusive or preferential rights regarding
fisheries in waters beyond the territorial sea, many States in America
have claimed jurisdiction to a distance of 200 nautical miles from their
shores. In other regions several States have made similar claims and
new norms have been adopted in that respect. Senegal, by a law dated
19 April 1972, claimed jurisdiction to a distance of 110 nautical miles
beyond the limit of its territorial sea.

41
87 FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

Other instances regarding the emerging of new norms may be found in
the Conclusions and Recommendations of the African States’ Regional
Seminar on the Law of the Sea, among which is the following:

“The Participants: Recommend to African States to extend their
sovereignty over all the resources of the high sea adjacent to their
Territorial Sea within an economic zone to be established and which
will include at least the continental shelf.

Call upon all African States to uphold the principle of this
extension at the next International Conference on the Law of
the Sea.”

In paragraph 5 of the Exchange of Notes it was stated that Iceland
will go on working for the implementation of the Althing Resolution.
The admission of such a statement meant an implicit recognition that
if and when Iceland were to do so, no violation of international law
would take place.

The interest of the Government of Iceland in seeking the recogni-
tion of its rights to fisheries limits extending to the whole continental
shelf is a continuous and permanent interest as affecting its own
sovereignty and is an interest which will be fortified each day by the will
and resolve of the people of Iceland and will endure for ever as the
country itself. The aim, the intention and the purpose of Iceland’s claim
to exclusive fishery rights over its entire continental shelf area was asser-
ted since 1959 and in the 1961 Exchange of Notes such a claim was
recognized to exist. In my view Iceland’s right to seek the implementation
of the Althing Resolution cannot be denied.

I cannot subscribe therefore to the assertion in the Judgment that the
right of the Federal Republic of Germany to challenge such an extension
would last “so long as Iceland might seek to implement the Althing
Resolution”.

The consequence appears to be (theoretically) that the right of the
Federal Republic to invoke the Court’s jurisdiction in this matter would
last for ever, regardless of fundamental changes of circumstances, the
emerging of new customary norms, and other factors which challenge the
actual validity of the so-called “compromissory clause”.

On 29 September 1972, in the general debate cf the United Nations
General Assembly, the Foreign Minister of Iceland said, with reference
to the proceedings instituted by the United Kingdom:

“My Government’s view is that the absence of jurisdiction is
manifest since its consent no longer existed when the proceedings
were sought to be instituted” (italics added) (Art. 34, Vienna
Convention).

42
88 FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

It may be concluded, therefore, that the circumstances existing in 196]
when the Exchange of Notes took place, have changed in many funda-
mental respects, which Iceland has validly invoked to sustain that the
agreement is no longer in force.

In the last decades great changes have taken place in the political,
social, economic and technical fields. The need to strike a fair balance
between strong and weak nations, between industrial countries and those
in the course of development, is each day more urgent.

The struggle for freedom and self-determination of dependent peoples
has been successful. Many new States are now giving fresh views, force
and co-operation to the community of nations.

The struggle to assert their sovereign rights over the natural resources
belonging to them, is a common denominator among the coastal States
the world over.

Old practices and unfair so-called traditional situations have already
ended or will soon disappear. The need and the will to liquidate the
unjust privileges obtained through the assertion of superior strength,
is each day more pressing. These facts have created new circumstances
producing new changes.

Emerging customary laws on the problems of the sea have found
expression in many political statements, in declarations of governments,
in laws and regulations implemented by coastal States in many parts of
the world, for the purpose of asserting their sovereign rights and juris-
diction not only over their territorial sea but over the waters covering
their continental shelves.

In international regional conferences, important declarations of
principles were proclaimed, which advance the progressive development
of the law of the sea.

The concepts and ideas which found new expression in the adoption
of such principles were prevalent among jurists and statesmen in America
more than two decades ago. Those principles apply to the situation of
other coastal States in other continents as well, and Iceland could not
be excluded.

The Specialized Conference of the Caribbean Countries formulated a
Declaration of Principles; some of them are quoted below because of
their relevance to the points in issue:

“Recalling: That the International American Conferences held
in Bogota in 1948, and in Caracas in 1954, recognized that the
peoples of the Americas depend on the natural resources as a means
of subsistence, and proclaimed the right to protect, conserve and
develop those resources, as well as the right to ensure their use and
utilization.

That the ‘Principles of Mexico on the Legal Régime of the Sea’

43
89

44

FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

which were adopted in 1956 and which were recognized ‘as the
expression of the juridical conscience of the Continent and as
applicable, by the American States’, established the basis for the
evolution of the Law of the Sea which culminated, that year, with
the annunciation by the Specialized Conference in the Capital of the
Dominican Republic, of concepts which deserved endorsement by
the United Nations Conference on the Law of the Sea, Geneva,
1958.

Considering: ... That the renewable and non-renewable
resources of the sea contribute to improve the standard of living
of the developing countries and to stimulate and accelerate their
progress;

That such resources are not inexhaustible since even the living
species may be depleted or extinguished as a consequence of irra-
tional exploitation or pollution; ...

Formulate the following Declaration of Principles:

Territorial Sea ... The breadth of the territorial sea and the
manner of its delimitation should be the subject of an international
agreement, preferably of a worldwide scope. In the meantime, each
State has the right to establish the breadth of its territorial sea
up to a limit of 12 nautical miles to be measured from the applicable
baseline...

Patrimonial Sea. The coastal State has sovereign rights over
the renewable and non-renewable natural resources, which are found
in the waters, in the seabed and in the subsoil of an area adjacent
to the territorial sea called the patrimonial sea.

The coastal State has the duty to promote and the right to
regulate the conduct of scientific research within the patrimonial
sea, as well as the right to adopt the necessary measures to prevent
marine pollution and to ensure its sovereignty over the resources of
the area.

The breadth of this zone should be the subject of an international
agreement, preferably of a worldwide scope. The whole of the area
of both the territorial sea and the patrimonial sea, taking into
account geographic circumstances, should not exceed a maximum
of 200 nautical miles . ..

Continental Shelf. The coastal State exercises over the conti-
nental shelf sovereign rights for the purpose of exploring it and
exploiting its natural resources.

The continental shelf includes the sea-bed and subsoil of the
submarine areas adjacent to the coast, but outside the area of the
territorial sea, to a depth of 200 metres or, beyond that limit, to
where the depth of the superjacent waters admits the exploitation
of the natural resources of the said areas.

In addition, the States participating in this Conference consider
90 FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

that the Latin American Delegations in the Committee on the Sea-
bed and Ocean Floor of the United Nations should promote a study
concerning the advisability and timing for the establishment of
precise outer limits of the continental shelf taking into account the
outer limits of the continental rise.

In that part of the continental shelf covered by the patrimonial
sea the legal régime provided for this area shall apply. With respect
to the part beyond the patrimonial sea, the régime established for the
continental shelf by International Law’shall apply.” (Italics added.)

The obligation to negotiate is a principle of general international law.
The Federal Republic of Germany and Iceland agreed to negotiate with
the aim of arriving at an agreement by peaceful means. There were many
reasonable offers by Iceland during the negotiations. If the Federal
Republic wanted more concessions and unilaterally stopped the negotia-
ting process, by instituting proceedings before the Court, that does not
mean that agreement by negotiation was impossible and that all efforts
in that direction should be abandoned.

The Federal Republic of Germany sent to the Court information
regarding the proposals made by Iceland during their negotiations for
a provisional agreement.

No objection was then made by the Federal Republic to the right of
Iceland to exercise jurisdiction over fishing areas inside the 50-mile limit.
The Federal Republic does not dispute the right of Iceland to impose
restrictions and to establish conditions according to which vessels
registered in the Federal Republic could be permitted to fish in the
waters claimed by Iceland in implementation of the Althing’s Resolution.

In examining the first specific Icelandic proposal made in the course
of negotiations, the Federal Republic did not argue that it was contrary
to international law to claim jurisdiction over waters beyond the 12-mile
limit. The Federal Republic objected to the nature of the proposed
restrictions and their effects on the German vessels’ catch of fish. Iceland
proposed that the arrangement should run until the end of 1973. In this
respect the Federal Republic informed the Court that the restrictions
proposed by Iceland “would in their combination result in a drastic
reduction of the amount of annual catches of fishing vessels of the
Federal Republic of Germany to approximately only 20 per cent. of the
actual annual catches”’.

Instead of continuing negotiaticn, the Federal Republic by its Applica-
tion to the Court and by requesting measures of protection expected
Iceland to give way to its demands in circumstances as difficult as those
which prevailed when the Exchange of Notes of 19 July 1961 put an

45
91 FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

end to the opposition of the Federal Republic to the 12-mile fishery
limit.

The very fact of negotiating an arrangement which will allow the
United Kingdom and the Federal Republic of Germany to fish in certain
areas within the 50-mile zone of Iceland’s fishery jurisdiction, is an
explicit recognition of the right of Iceland to extend its fishery limit and
is an implicit admission that such extension is not contrary to international
law, because the right to do it either exists or does not exist, but cannot be
the subject of bilateral negotiation. If such extension was encroachment
on the freedom of the high seas, the consent of the Federal Republic
of Germany cannot make legal an illegal act, nor can its consent determine
what extension of the so-called “high seas” Iceland may take—12
nautical miles in 1961 and 50 nautical miles now, provided that the
Federal Republic gives its consent and a bilateral agreement is concluded
to that effect.

The assertion that the 1961 Exchange of Notes took place under
extremely difficult circumstances is not denied (para. 5 of the Application
of the Federal Republic of Germany). The Court should not overlook
that fact, and does not need to request documentary evidence as to the
kind, shape and manner of force which was used (Art. 52, Vienna
Convention on the Law of Treaties).

A big power can use force and pressure against a small nation in
many ways, even by the very fact of diplomatically insisting in having
its view recognized and accepted. It is well known by professors, jurists
and diplomats acquainted with international relations and foreign poli-
cies, that certain ““Notes”’ delivered by the government of a strong power
to the government of a small nation, may have the same purpose and
the same effect as the use or threat of force.

There are moral and political pressures which cannot be proved by
the so-called documentary evidence, but which are in fact indisputably
real and which have, in history, given rise to treaties and conventions
claimed to be freely concluded and subjected to the principle of pacta
sunt servanda.

(Signed) Luis PADILLA NERVO.

46
